Citation Nr: 0934777	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  01-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for disability of the left 
hip and left lower extremity.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from October 1975 to 
November 1976.

In April 1985, the Board of Veterans Appeals (Board) denied 
the appellant's claim of entitlement to service connection 
for left hip and left lower extremity disability.  In August 
2001, the appellant participated in Travel Board hearing.  A 
transcript of that proceeding has been associated with the 
claims file.  In November 2001, the Board found that new and 
material evidence had not been received to support the 
appellant's request to reopen the claim.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).

In February 2003, pursuant to a joint motion of the parties, 
the Court vacated the Board's November 2001 decision and 
remanded the matter for readjudication consistent with the 
motion.

In June 2003, the Board found that new and material evidence 
had been received sufficient to reopen the appellant's claim 
of entitlement to service connection for disability of the 
left hip and left lower extremity.  The Board then remanded 
the claim for further development to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In February 2004, following the requested development, the RO 
confirmed and continued the denial of entitlement to service 
connection for disability of the left hip and left lower 
extremity.  In June 2004, the Board denied the appellant's 
claim on the merits.  In October 2004, pursuant to a joint 
motion of the parties, the Court vacated the Board's June 
2004 decision and remanded the matter again for 
readjudication consistent with the motion.  

In July 2006, the Board informed the appellant that the 
Veterans Law Judge who had held his Travel Board hearing in 
August 2001 had retired.  The appellant was informed that he 
had a right to have a second Board hearing if he so chose.  
The appellant replied in July 2006 that he did not wish to 
have a second hearing.

In October 2006, the Board again denied the appellant's claim 
on the merits.  The appellant again appealed that decision to 
the Court, and in November 2008, a Memorandum Decision was 
issued vacating the Board's October 2006 decision and 
remanding the claim back to the Board for readjudication 
consistent with the Memorandum Decision.


FINDINGS OF FACT

1.  The appellant's disability of the left hip and left lower 
extremity clearly and unmistakably existed prior to service.

2.  There is clear and unmistakable medical evidence that the 
pre-existing Legg-Calve-Perthes disease underwent no increase 
in underlying pathology beyond the natural progress of the 
disease during the appellant's time in service.


CONCLUSION OF LAW

Entitlement to service connection for disability of the left 
hip and left lower extremity is not warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.306(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claim

The appellant seeks entitlement to service connection for a 
left hip and left lower extremity disorder.

Service connection connotes many factors, but essentially, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).



Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  See 38 U.S.C.A. § 
1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2008).  
However, where there is "clear and unmistakable" evidence 
that the injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service.  Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  The history conforming to 
accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  See 38 C.F.R. § 3.304(b)(2) (2008).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and affect if other data do 
not establish the fact.  See 38 C.F.R. § 3.304(b)(3) (2008).  
Moreover, a recorded history provided by a lay witness does 
not constitute competent medical evidence of a chronic pre-
service condition, even though the appellant's account of his 
pre-service illnesses was recorded by medical examiners.  Cf. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 
2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:  

When no pre-existing condition is noted upon entry 
into service, the Veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  
See 38 U.S.C. § 1153 (West 2002).  If this burden 
is met, then the Veteran is not entitled to 
service-connected benefits.  However, if the 
government fails to rebut the presumption of 
soundness under section 1111, the Veteran's claim 
is one for service connection.  This means that no 
deduction for the degree of disability existing at 
the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322 (2008).

See Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

In this case, the evidence (e.g., the service treatment 
records, the report of the August 2003 VA orthopedic 
examination and the Independent Medical Examination (IME)) 
shows that in service and currently, the appellant has a coxa 
magna deformity or coxa plana, secondary to Legg-Calve-
Perthes disease.  In service, as now, he also had shortening 
of the left lower extremity due to that disorder.  Shortly 
after entry into service, the appellant complained of knee 
and hip pain, and physical examination showed left coxa plana 
that existed prior to entry.  The Medical Board in 1976 
concluded that the appellant's Legg-Perthes disease "existed 
long before military service . . ."  Both he and his wife 
maintain that such disability had its onset in service.  As 
lay persons, however, they are not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  See 38 C.F.R. 
§ 3.159(a)(2) (2008); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, their statements alone 
are not sufficient to identify the time of onset.

In support of his contentions, the appellant points to a 
statement in a November 2000 VA medical record which 
indicates that his left hip pain developed in service.  A 
report from S. N., M.D., dated in March 2003 also shows that 
the appellant's left hip had been bothering him since 1976.  
Those statements, however, were taken from a history reported 
by the appellant rather than a review of the claims file.  A 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore, supra; 
see also Black v. Brown, 5 Vet. App. 177, 180 (1993), where 
the Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.

The appellant also cites an October 2000 report from a VA 
Physician's Assistant which states that his disability could 
possibly have resulted from service.  That statement, 
however, does not identify the disability in question, nor 
does an opinion phrased as "could have possibly" even 
remotely rise to the level of likelihood needed to award 
service connection for a disability.

Finally, the appellant notes that the report of his October 
1975 service entrance examination is negative for any 
complaints or clinical findings or Legg-Calve-Perthes disease 
or associated shortening of the left lower extremity.  
Therefore, he contends that he was in sound physical 
condition at the time of his entry in service.  Although he 
is correct that he is entitled to the presumption of 
soundness, that presumption can - and has, in this case - be 
rebutted.  Despite such contentions, the evidence developed 
during and since service clearly and unmistakably shows that 
the appellant's Legg-Calve-Perthes disease and associated 
left leg shortening pre-existed service.


Although manifestations of the appellant's left hip 
disability were clinically reported in August 1976, X-rays 
revealed the coxa magna deformity of the left hip, probably 
due to old Legg-Calve-Perthes disease.  A subsequent medical 
board confirmed that diagnosis, as well as associated 
shortening of left lower extremity.

By definition, Legg-Calve-Perthes disease is a disease of the 
head of the femur which affects children (emphasis added).  
See Dorland's Illustrated Medical Dictionary 1200 (28th ed. 
1994).  That definition coincides with the history of some 
type of congenital defect reported by the appellant in August 
1976; the history of left hip and lower extremity problems 
since age 12, which the appellant reported during the Medical 
Board the following month; and the history taken during the 
March 1984 VA examination, when the appellant noted the 
presence of Perthes disease since age 4.  Such history was 
not only reported by the appellant but was confirmed by 
examinations and X-ray findings.  Indeed, the Medical Board 
examiner concluded that the appellant's disability of the 
left hip and left lower extremity existed long before 
service.

The history of Legg-Calve-Perthes disease prior to service 
also comports with the appellant's testimony during his 
hearing in August 2001, with the findings during his VA 
orthopedic examination in August 2003 and the IME.  The 2003 
VA examination was conducted specifically to ascertain 
whether the appellant's disabilities of the left hip and left 
lower extremity were related to service.  Following a review 
of the claims folder, an interview with the appellant, and a 
physical examination which included X-rays, the examiner 
found that the appellant had 1) coxa plana of the left hip 
secondary to Legg-Calve-Perthes disease and 2) shortening of 
the left lower extremity secondary to the defect with Legg-
Calve-Perthes disease.  The examiner concluded that it was 
obvious that the appellant's condition had pre-existed 
service.  The IME also noted that the appellant had evidently 
developed at a young age, somewhere between seven and 12 
years old, Legg-Calve-Perthes disease (or avascular necrosis 
of the femoral head.)

The fact is the contemporaneous evidence (Medical Board 
report from 1976) and the nature of the disease itself (as 
discussed by the IME) clearly - and quite unmistakably - 
shows that the appellant's Legg-Calve-Perthes disease and 
associated shortening of the left leg existed prior to 
service.  There simply is no competent or persuasive evidence 
to the contrary; and, therefore, the Board concludes, with 
respect to these disabilities, the evidence rebuts the 
presumption that he was in sound physical condition at the 
time he entered service.

The remaining question is whether there is clear and 
unmistakable evidence that the appellant's Legg-Calve-Perthes 
disease was not aggravated by service.  Despite his 
complaints during service, the service treatment records are 
completely negative for any evidence of an increase in the 
underlying pathology.  In fact, the Medical Board examiner in 
service found absolutely no evidence of aggravation.  While 
the August 2003 VA examiner stated that it was at least as 
likely as not that some aggravation had occurred, she 
concluded that it was not beyond what would be expected as 
the natural progress of the disease.  

The IME examiner stated that after having studied Legg-Calve-
Perthes disease for 30 years, the natural history of those 
that have fairly severe Perthes disease, such as the 
appellant, experienced a slow progression of changes in the 
hip joint, which at an older age will result in 
osteoarthritis.  The examiner commented that the C.C. series 
of over 80 patients with Perthes disease had been reviewed 
and those with fairly severe arthritis did well through 50 
years of age; however, they slowly developed arthritis.  In 
summary of this study, it was noted that the natural history 
is a slow progression of arthritic changes in the hip, 
especially those who have resultant severe Perthes disease.

With regard to the question of whether the appellant suffered 
an increase in Legg-Perthes disease during service (and if 
so, whether such an increase was due to the natural progress 
of the disease or whether it did exceed the natural progress 
of the disease), the medical record and X-ray reports 
revealed that the only increase in disability was temporary, 
when the appellant sought treatment for pain in his hip.  
After reviewing all of the evidence of record, the examiner 
concluded that there was probably a slight increase in the 
progression of the disease during the time the appellant was 
in service, but that increase was due to the natural history 
of the disease and did not exceed the natural progression 
that would be expected as the appellant ages.


The IME opinion was provided by a physician with 30 years of 
experience studying the particular disability at issue in 
this case.  This fact not only entitles the opinion to great 
probative value, but it also means the opinion clearly 
outweighs any other opinion of record, since there is no 
indication any other medical opinion in the file was provided 
by a physician with as much professional experience as the 
IME.  Furthermore, the IME's opinion was straightforward and 
unequivocal - that the slight increase in disability the 
appellant experienced during service (i.e., pain) was "due 
to the natural history of the disease and did not exceed the 
natural progression."

The examiner also noted that the appellant was approximately 
60 years of age and had originally suffered from fairly 
severe Perthes disease.  Based on the 2003 record, the 
examiner opined that the appellant had not required major 
treatment such as a total hip replacement for his Legg-Calve-
Perthes disease and had, throughout the past 40 years after 
service, performed manual labor.  "As a matter of fact, from 
the X-ray description of his Legg-Calve-Perthes disease, I 
think the patient has done remarkably well at age 60."  

The appellant has argued that the IME examiner misstated his 
age in reviewing his X-ray reports.  Specifically, the 
appellant claims that it is unclear whether the IME 
examiner's report would have been the same had he recognized 
that the appellant's X-rays were taken when the appellant was 
49 years old and not 60 years old.  The Board acknowledges 
the appellant's argument; however, the appellant's age at the 
time of the X-ray report in question is irrelevant to the 
question at bar.  The Board's inquiry is whether or not the 
appellant's pre-existing Legg-Calve-Perthes disease was 
aggravated beyond the natural progression of the disease 
during the 13 months the appellant was in service.  While it 
is essential to establish the appellant suffers from a 
current disability, the specific level of severity does not 
become an integral part of the claim until, and unless, 
service connection has been granted.  Accordingly, the 
appellant's argument has no bearing on the outcome of the IME 
report, i.e., that the appellant's Legg-Calve-Perthes disease 
was not aggravated beyond the natural progression of the 
disease during his time in active duty service.

Further, the appellant argues that it was error for the IME 
examiner to rely on X-ray reports, rather than personally 
reviewing the actual X-rays.  As noted in the Court's 
November 2008 Memorandum Decision, the appellant has provided 
no support for this proposition and he has failed to 
otherwise demonstrate that medical professionals commit 
professional misconduct or otherwise err when they rely on 
the reports of other medical professionals.  Cf. Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (wherein the 
Secretary of VA is "entitled to assume the competence of a 
VA examiner" unless the appellant offers evidence "to show 
that such reliance was in error.")  Quoting Hilkert v. West, 
12 Vet. App. 145, 151 (1999).

Therefore, the persuasive medical evidence shows clearly and 
unmistakably that the pre-existing left hip/leg problem did 
not undergo chronic aggravation beyond a normal progress of 
the disorder during active service.  Again, the only evidence 
to the contrary comes from the appellant; however, as above, 
his opinion, by itself, is not considered competent evidence 
of service connection.  See Espiritu, supra.

The Board finds that VA has met its burden to rebut the 
presumption of soundness as to the left hip/leg condition, 
and has shown no aggravation during service, by clear and 
unmistakable evidence.  Accordingly, service connection is 
not warranted unless the appellant can present even stronger 
evidence that the pre-existing condition itself, as opposed 
to symptomatology or even temporary exacerbation, did in fact 
undergo chronic worsening during active duty, to counter the 
VA medical opinions.  The record does not present such 
evidence.  Accordingly, the appeal is denied.

In arriving at this decision, the Board notes that during his 
August 2001 hearing, the appellant testified that he had 
injured his right knee prior to service, not his left knee.  
Even if the appellant had sustained such an injury, it must 
be emphasized that the finding of left hip and left lower 
extremity disability prior to service was the result of 
disease not trauma.  Accordingly, such testimony is of no 
force or effect in the current appeal.



II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008). 

The Board's October 2006 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see the Board's October 2, 2006 decision, pages 10-12.]  The 
Court's Memorandum Decision did not identify any defect in 
the Board's October 2006 decision regarding the notification 
provisions of the VCAA.  Nor did the parties or the Court 
itself identify and deficiencies with respect to VCAA notice 
compliance on the part of VA.  The reason for remand, as 
stated in the Memorandum Decision, was to provide additional 
reasons and bases as to the adequacy of the IME opinion.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA - nor did the Court.

Although the Court's Memorandum Decision serves to vacate the 
Board's October 2006 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the appellant.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the VCAA's notification 
requirements to the appellant, and how they were satisfied 
via a June 2003 letter.  



Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification portions of the 
VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the appellant 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008).  

In the Board's October 2006 decision, it was noted that 
although the record indicates that the appellant applied for 
Social Security Administration (SSA) disability benefits, the 
duty to obtain records only applies to records that are 
"relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1) 
(West 2002); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  The appellant has 
not alleged that he was awarded SSA benefits for his left hip 
and left knee disabilities, the disabilities at issue in this 
case.  The examination mentioned in conjunction with the 
appellant's SSA claim has already been associated with the 
claims file, and the appellant has not indicated that he 
received treatment elsewhere.  There is no indication, then, 
that the records would be relevant to this claim - nor were 
any such allegations raised by the appellant in his appeals 
to the Court.  Remanding the case to obtain such records 
would serve no useful purpose.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The record indicates that the appellant had a VA examination 
in August 2003 and an Independent Medical Examination in 
September 2005; the results from those examinations have been 
included in the claims file for review.  The examination 
reports involved reviews of the claims file and opinions that 
were supported by sufficient rationale.  Therefore, the Board 
finds that the examinations are adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  

As noted above, the appellant has argued that the IME 
examiner misstated his age in reviewing his X-ray reports.  
The Court's Memorandum Decision requested that the Board 
explain why clarification is not needed on this issue.  To 
reiterate, the appellant's age at the time of the X-ray 
report in question is simply irrelevant to the relevant 
medical question that the IME addressed - that is, whether or 
not the appellant's pre-existing Legg-Calve-Perthes disease 
was aggravated beyond the natural progression of the disease 
during the 13 months the appellant was in service.  The 
severity of the appellant's disease post-service or how it 
has progressed post-service is simply not relevant to the 
question at hand.  Accordingly, the Board concludes no 
clarification is needed.  

Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for disability of the left 
hip and left lower extremity is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


